DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/25/2022 has been entered.
2.	This office action is in response to the Applicant’s communication field on 07/25/2022. In virtue of this communication, claims 1 – 3, 15 – 17, 28 – 30 have been amended. Claims 1 – 30 are pending in this office action.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 1 – 30 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
Claims 1 – 30 are allowable based on the Applicant’s remarks filed on 07/25/2022. 
In addition, a new prior art Zhang et al. (2020/0196321) which discloses apparatuses, systems, and methods for adjusting the conduct of routine communications of safety messages in V2X networks in order to conserve resources in participating power-limited devices, particularly pedestrian UEs (PUEs), while satisfying V2X system latency demands; scheduling (e.g., timing and/or frequency) of safety message communications performed by certain UE devices participating in a V2X network are dynamically adjusted according to various criteria, such as factors relating to the DRX cycle schedule, motion or mobility, traffic environment, and/or battery or power capabilities of the UE devices, which may conserve UE resources and power consumption. However, this prior art fails to disclose singly or in combination to render obvious that determining, based at least in part on performing the discovery procedure, a schedule for the first UE to use to receive aggregated vehicle-to-everything messages from the second UE, the schedule being a time schedule and the aggregated vehicle-to-everything messages being based at least in part on a plurality of vehicle-to-everything messages received at the second UE from the plurality of UEs; and receiving, from the second UE based at least in part on the determined schedule, at least one or more messages related to the aggregated vehicle-to-everything messages, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645